Citation Nr: 0006946	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  92-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether termination of Section 306 pension benefits effective 
January 1, 1990, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to April 
1943. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of January 
1992, by the Buffalo, New York Regional Office (RO), which 
terminated the veteran's receipt of Section 306 pension 
benefits, effective January 1, 1990 because the veteran's 
countable income for 1989 exceeded the statutory limit of 
$7351.  In August 1994, April 1995, and May 1996, the Board 
remanded this matter to the RO.  

The Board notes that in accordance with the most recent 
remand decision, the RO requested that the veteran clarify 
whether he had intended to perfect his appeal as to the issue 
listed on the front page of this decision and/or whether he 
was seeking entitlement to a waiver of recovery of an 
overpayment of $984.  The veteran did not respond to this 
inquiry, but his representative continued to list the issue 
on appeal as the one listed on the front page of this 
decision.  As such, this issue is in appellate status and 
before the Board; however, the matter of a waiver of recovery 
of the aforementioned overpayment has not been raised.  


FINDINGS OF FACT

1.  The appellant was in receipt of Section 306 pension 
benefits from 1978 until the time they were terminated in 
January 1990.

2.  The applicable statutory income limitation for a veteran 
with no dependents in 1989 was $7351.  

3.  The appellant's countable income for 1989 was at least 
$8537.  


CONCLUSION OF LAW

The countable income of the veteran was excessive for receipt 
of Section 306 pension benefits for 1989; thus Section 306 
pension benefits were properly terminated, effective January 
1, 1990.  38 C.F.R. §§ 3.26, 3.252, 3.262, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The eligibility of a veteran for Section 306 disability 
pension depends on countable income.  Pertinent regulations 
provide that Section 306 pension benefits shall be terminated 
if countable annual income exceeds applicable income 
limitations.  The applicable income limitation for a veteran 
with no dependents in 1989 was $7351.  

In determining countable income for Section 306 pension, 
payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received, and total 
income for the full calendar year will be considered.  38 
C.F.R. § 3.252 (1999).  Income derived from Social Security 
benefits is considered income as a retirement benefit.  38 
C.F.R. § 3.262(f) (1999).  Ten percent of the retirement 
payments are to be excluded in computing income received.  38 
C.F.R. § 3.262(e)(2) (1999).  Payments derived from interest 
disbursements are considered income and are not excluded 
under 38 C.F.R. § 3.262.  

Historically, the record shows that the veteran was 
originally granted entitlement to pension benefits in a 
November 1971 rating decision.  In December 1971, he was 
furnished a VA Form 21-6896, which informed him of the 
relationship between pension benefits and family income.  He 
was specifically advised that pension recipients were to 
notify the VA if there was any change in family income and 
that, the failure to notify the VA of these changes 
immediately would result in an overpayment which would be 
subject to recovery.  In September 1973, he was again 
furnished this form.  In August 1977, the veteran submitted 
financial information to show entitlement to pension 
benefits; however, that same month, the RO determined that 
his income was excessive for pension purposes.  Thereafter, 
the veteran did qualify for the payment of pension benefits.  
In February 1978, the veteran was notified of his award of 
Section 306 pension benefits and he was provided a VA Form 
21-6896.  In January 1979, he was advised of the rate of 
pension which had been in effect since January 1978.  

The veteran thereafter submitted annual Eligibility 
Verification Reports (EVRs).  In pertinent part, an EVR was 
received in November 1989 in which the veteran indicated that 
he had received $429.90 in Social Security benefits monthly 
and $1800 annually in interest payments.  In addition, he 
indicated that he had unreimbursed medical expenses in the 
amount of $1987.80.  

Thereafter, information was received showing that the veteran 
actually had received $5381 in unearned income in 1989.  
Accordingly, in October 1991, the RO proposed to terminate 
his benefits effective January 1, 1990.  In January 1992, 
this action was undertaken.  The veteran appealed this 
action.  While he never disputed that he received such 
income, he contended that he attempted to accurately report 
his income at the time he was completing the EVR by using an 
estimate, i.e., the $1800 figure.  In December 1992, the 
veteran's representative essentially acknowledged that this 
income was received, but again emphasized that the veteran 
had estimated to the best of his ability the accurate amount 
of income.  The Board notes that the retroactive termination 
resulted in an overpayment which has since been repaid by the 
veteran.  

As noted, 38 C.F.R. § 3.262(f) specifically provides that 
income derived from Social Security benefits is considered 
income as a retirement benefit.  Thus, only 10 percent may be 
excluded.  Therefore, in computing countable income for 1989, 
the Board notes that the veteran had annual income from the 
Social Security Administration.  That amount less 10 percent 
equals $4642.92.  In addition, he had annual unearned income 
of $5381 for a total income of $10,023.92.  In addition, the 
veteran reported unreimbursed medical expenses in the amount 
of $1987.80.  

For purposes of Section 306 disability pension, there will be 
excluded unreimbursed amounts paid for unusual medical 
expenses.  Unreimbursed amounts which exceed 5 percent of the 
veteran's reported annual income are considered unusual.  38 
C.F.R. § 3.262 (1999).  Five percent of that total income 
figure for 1989 is $501.20.  The amount of the medical 
expenses less the 5 percent figure totals $1486.60.  Thus, 
$1486.60 in medical expenses may be excluded.  Therefore, the 
amount of countable income for 1989 was $8537.32.  Thus, the 
veteran's income exceeded the statutory limitation of $7351 
for 1989.  

Where reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the year in which the increase occurred.  
38 C.F.R. § 3.660(a)(2) (1999).  A review of the calculated 
figures above shows that the veteran's income in 1989 
exceeded the applicable statutory limits.  Accordingly, 
Section 306 pension benefits were properly terminated 
effective January 1, 1990, since it was discontinued due to 
an increase in his income in 1989.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.252, 3.262, 3.660 (1999).  


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

